734 So. 2d 606 (1999)
Charles BERNARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-3678.
District Court of Appeal of Florida, First District.
July 7, 1999.
Charles Bernard, pro se, petitioner.
Robert A. Butterworth, Attorney General, and Bart Schneider, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
Charles Bernard petitions this court for a writ of mandamus. He complains that he filed a motion for postconviction relief in the Circuit Court for Gadsden County in case number 93-86-CF in February of 1997. The State of Florida was directed to respond to the motion and did so. No disposition of the merits of the postconviction motion, however, has been forthcoming from the Circuit Court.
In our view the trial court's delay in acting on the motion is unreasonable and a writ of mandamus is appropriate in the circumstances. Kramp v. Fagan, 568 So. 2d 479 (Fla. 1st DCA 1990). The Attorney General of Florida, speaking on behalf of respondent, has expressed no objection to the relief sought by petitioner in this court. Accordingly, we grant the petition and issue the writ of mandamus. The circuit court shall rule on the pending motion for postconviction relief within 15 days of issuance of mandate in this cause.
PETITION GRANTED; WRIT ISSUED.
BARFIELD, C.J., KAHN and DAVIS, JJ., concur.